.




                                                                     414



    OFFICE   OF THE      ATTORNEY      GENERAL        OF TEXAS
                             AUSTIN




Eonorrblb+Ano~ &awkinr
countyAuditor
E4ndorson
        county
Athens,Taxar




                                                ptoabar82, 1939,
                                                the faatr nhortly
                                               ho tollowlryquee-




                                               Statuter,1988, fo-;
                                                taxa...eha   l! be
                                                Or 00%0&W and thr

            iols 8955, Rarlsed Clril Statater,1985, pro-
      ia part, as tollowrr
                  l... prorlded       that   amy totof   who
         18 rubjoat to pay a poll tu  under the
         lawr of this Stata . . . shall Herr pal4
         arid tax before offaring to votr at v
         llrotion in thh 8tate  and holds a fo-
         o*lpt rhowl that aald poll tax wae p&U
         befor.    tbo   i
                         "52yytof        tobraary
         iwdi~ ma         ll 01 4      . # . Thr 9rer
                                                  =H= a OM
                                                              4,15




          of thle Artiolm  as to oaating ballot8
          shall apply at &ll al*otioa* inaluding
          general, ipeoial aad primmy uleotion8.w
          Your attention 1s oallod to the opinion of Honor-
able Soott Gaines, Assistant Attorney General, rendered
Maroh 31, 1931, in responss to the Sollow!ng qmstlont
               Vho la a qualltlod voter   la a
          boa6 eleotion?"
          The opinion, la part, raada a8 rollmax
               *In order thut one be antitled
          to vote in said rleotlon, it would be
          aeoe88ary that he or she #hall hare
          paid a poll tax rlor to Tebnuary
          18t of the year PIIwhloh the person
          8eekks’to .vote aad holda a 9ropar poll
          tar reodipt lame6 thenror, or ia
          exempted themfrom . . .-
         We believe this opinion 18 equally appliaablato
the quoatlon you ask.
          No oall your attention to the oasesOS E&ml1et al
v. Pllo ot al, found la I5 S. 8. (2) 899. In thl6 @ILSO,
8o~0 twenty persons presented their 1953 poll.kr,noilptrr
and were allowed to vote by virtue thereof, in EJIllootlon
held January 9, 1935. The aourt u8es the fellowlag 1-r
               *The eleatloa wu8 held on tam&y
         9,   1939,and only pursoas who ho1.b1932
         poll tax reosipt8 were q\uliried to
         Vote,  tULbs8 they W6X’UUsqpt  mm   the
         payment of a poll tu   un4er Mom provi-
         aioa of the 1.a~~~
          The rule $6 olear in Teur8 that a permon must quaI%-
fy beroro Februmy  1st of the year in whlah he or a&a uok8
to votec It foblow that a puaoa who has not paid hla       11
tcu, or has not othemvlae qunlifie4,botore February 1, p"939,
                                                                416


Eonoreblo &hay           Hawkins,   Page S



 oanaot      rote in an eleotlonto br hell In 3otober,1939.
                                             Your8 very truly




-@--a
   .      ATTOIUUU   GENER